27 N.Y.2d 596 (1970)
In the Matter of the Claim of Etta Guggenheim, Respondent,
v.
C. Hedke & Company et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Submitted May 11, 1970.
Decided June 3, 1970.
Leonard J. Linden for appellants.
Louis J. Lefkowitz, Attorney-General (Harry Rackow, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge GIBSON.
Order affirmed, with costs; no opinion.